DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 10-12, 27 and 29-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis: “the membrane filter” (claim 1).
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuno et al. (U.S. 2011/0278222 A1), “Ikuno”.

    PNG
    media_image1.png
    432
    834
    media_image1.png
    Greyscale

Ikuno teaches a water treatment system comprising a collection tank 11 and a chlorination system configured to add chlorine directly to the collection tank; a membrane unit (23, 24) in communication with collection tank; a sorption unit (25)1 in communication with a permeate side of the membrane filter; and a grey water inlet2 in communication with the collection tank.  He doesn’t specify the volumes of the tanks but the total volume of the collection and permeate tanks (sizing) would have been within ordinary skill depending upon the desired volumetric flow capacity of the system and the use of the treated water, and for the same reason the volume of .

Claims 1-4, 6, 11, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. 10,675,570 B2) in view of Rabie et al. (U.S. 2004/0007525 A1), hereinafter “Rabie”.

    PNG
    media_image2.png
    377
    590
    media_image2.png
    Greyscale

Wolff teaches a grey water treatment system comprising a collection tank 2; a membrane filter unit 7, 8; an activated carbon sorption unit 14; and a permeate water tank 15 [as in claims 1 and 11].  Though Wolff teaches that his apparatus can be used for recycling water from a commercial laundry facility (col. 4, lines 9-15), he specifically states that his embodiments are not limited to such a use (col. 4, line 8).  He additionally states that grey water recycling in a residential (also see footnote no. 2 above).  In addition, the total volume of the collection and permeate tanks (sizing) would have been within ordinary skill depending upon the number of bedrooms/occupants of the place of installation which would determine the expected load to be treated and therefore the total volume of the tanks needed [as in claim 1] and for the same reason the volume of each individual tank would have been obvious [as in claims 3-4 and 27].  

Wolff doesn’t specify a chlorination system configured to add chlorine directly to a collection tank but such is taught by Rabie.  Rabie teaches a grey water treatment system comprising a collection tank 20 having immersed flat sheet membranes 24 therein [0020] and a chlorination system 68, 67 directly adding chlorine to a collection tank 20 via line 63 [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the submerged membranes and chlorination system of Rabie in the collection tank 2 of Wolff, since Rabie teaches the benefit of membranes that are suitable for greywater (lake water of 0018 is a type of graywater) to remove solids-laden feed water and a chlorination system that removes solids from the membrane to slow the long term rate of loss of permeability of the membranes [0048] and to further perfect the gray water treatment of Wolff, killing pathogens too small to be filtered.  

Wolff also teaches a prefilter unit 520 (figure 5) upstream of the collection tank [as in claim 2] and a controller (col. 2, lines 9-13) [as in claim 6].  As for claim 30, the size of the packaged unit .   

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff in view of Rabie, as applied above and in further view of Lee (U.S. 2014/0027360).   As shown in figure 10, Lee teaches a tank for submerging membranes within feed water, wherein the membranes are positioned is a smaller cross-sectional area of the tank.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the smaller cross-sectional tank area of Lee in the collection/membrane tank of the modified Wolff, since Lee teaches the benefit of a supporting area for the membranes so that a frame is not required simplifying installation and reducing costs.  He also teaches the benefit of the feed water being above such that energy consumption for filtration can be reduced [0020].  As for the added limitation of the volume of the collection tank and how much the membrane unit is submerged such is within ordinary skill depending upon the volumetric load of the system.  

Claims 12 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff as modified by Rabie and in further view of Robb et al. (U.S. 10,214,880 B2), hereinafter “Robb”.  Robb teaches a graywater system including a tank 26 having a level sensor 31 that can be a hydrostatic pressure transducer and a controller calculating the volume (236; figure 9).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the level sensor of Robb in the collection and permeate tanks of the Wolff (modified to have the chlorination system of Rabie) and for the controller of the .

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wolff as modified by Rabie and in further view of Mandt (U.S. 4,019,983).  Mandt teaches a venturi for introducing chlorine into a stream of water.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the venturi of Mandt in the chlorination system of the modified Wolff between a pressurized water delivery pump 32 (Rabie) and the collection tank, since Mandt teaches the benefit of efficient disinfection of wastewater (abstract).
Response to Arguments
Applicant's arguments filed 2/09/2022 have been fully considered but they are not persuasive.  
As explained above the type of water being treated or the source of the greywater is considered to be an intended use for the system and does not further structurally limit the invention since the systems of the modified Wolff and Ikuno would have the ability to treat greywater.  The claims are not in combination with a single family residence.   
Sizing of the tanks and the system would have been obvious depending upon the desired volumetric capacity and expected volumetric load of wastewater to be treated in the environment of use.
Since the membranes 24 are within the tank 20 of Rabie, the chlorine is necessarily directly added to the tank even though it is used to backwash the membranes therein.  
As for claim 12, the Examiner contends that upon modification, the level sensors of Robb would be included with both the collection and permeate tanks of the modified Wolff to prevent overfilling of the tanks.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An ion exchange bed is a type of sorption unit.
        2 The raw water is can be recovered water [0080] and can contain urea and is considered a type of “grey water”.  However, the type of water and the source of the water (“the grey water drain of a single family residence”) are considered to be intended uses of the system that fail to further structurally define the system beyond the elements positively recited in the claim.  The system of Ikuno would have the ability to treated grey water from a single family residence.